Citation Nr: 1512260	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-01 198	)	DATE
	)
	)

THE ISSUES

1.  Whether an October 2007 decision of the Board of Veterans' Appeals (Board/BVA) denying entitlement to service connection for depression should be revised or reversed due to clear and unmistakable error (CUE).

2.  Whether the October 2007 decision of the Board also denying a petition to reopen a previously-denied claim of entitlement to service connection for residuals of a lumbar spine injury should be revised or reversed due to CUE.

3.  Whether the October 2007 decision of the Board remanding a claim of entitlement to service connection for bilateral hearing loss should be revised or reversed due to CUE.

4.  Whether the October 2007 decision of the Board granting compensation for 
post-operative residuals of a left knee injury under the provisions of 38 U.S.C.A. § 1151 should be revised or reversed due to CUE.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran, who is the moving party, served on active duty from June 1974 to April 1978.  He initially requested revision or reversal of an October 2007 Board decision on the grounds of CUE, but only to the extent the Board had denied his claim of entitlement to service connection for depression.  In additional correspondence since received in March 2015, however, he amended his motion to include additional allegations of CUE, to the extent the Board's October 2007 decision also had denied his petition to reopen a previously-denied claim for service connection for residuals of a lumbar spine injury, remanded his claim for service connection for bilateral hearing loss, and granted his claim for § 1151compensation for post-operative residuals of a left knee injury.

Notably, service connection for bilateral hearing loss was denied in a February 2009 Board decision.  The Veteran was also later granted service connection for major depressive disorder in a more recent June 2012 Board decision.  This award was implemented in a January 2013 rating decision that assigned a 30 percent initial rating for the major depressive disorder retroactively effective from November 26, 2007, but a lesser 0 percent (so noncompensable) rating as of July 25, 2012.

In February 2013 the Veteran appealed the Board's initial October 2007 denial of this claim to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  However, in August 2013, the Court found that the Veteran's appeal was untimely, so summarily dismissed it.

The Veteran also in February 2013 filed a Motion for Reconsideration of the Board's October 2007 decision.  That motion was denied in November 2013, however.  So the only claims remaining before the Board concern whether there was CUE in that October 2007 decision.


A portion of the Veteran's records are being maintained electronically in the Veterans Benefits Management System (VBMS) and Virtual VA paperless system.  Accordingly, any future consideration of his case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Board's October 2007 decision earlier considering and denying entitlement to service connection for depression was adequately supported by the evidence then of record and not undebatably erroneous.  There is no indication the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

2.  The Veteran has not alleged any specific error of fact or law in the Board's October 2007 decision as it additionally pertains to the denial of his petition to reopen his previously-denied claim for service connection for residuals of a lumbar spine injury, remanded his claim for service connection for hearing loss, and granted his claim for § 1151 compensation for post-operative residuals of a left knee injury.


CONCLUSION OF LAW

CUE was not committed in the Board's October 2007 decision earlier considering and denying entitlement to service connection for depression, denying the request to reopen the previously-denied claim for service connection for residuals of a lumbar spine injury, remanding the claim for service connection for hearing loss, and granting the claim for § 1151 compensation for post-operative residuals of a left knee injury.  Therefore revision or reversal of that prior decision by collateral attack is not warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure adherence to the required notice and assistance obligations.  However, the VCAA does not apply to CUE claims, irrespective of whether the Board or local regional office (RO) issued the decision in question.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  See also 38 U.S.C.A. §§ 5109A(a) , 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

II.  CUE

A decision of the Board is final and binding, unless timely appealed, the Chairman orders reconsideration of the decision, or some other exception to finality applies.  38 U.S.C.A. §§ 7103, 7104(a) 38 C.F.R. §§ 20.1100, 20.1104.  One of these exceptions is if it is determined by collateral attack that the decision involved CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  See also Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) [and the implementing VA regulation, 38 C.F.R. § 3.102] does not apply to a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, a successful showing of CUE is an extremely difficult burden for a moving party.

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation that was previously correctly applied.  38 C.F.R. § 20.1403(d).

A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c) ; 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  See also Disabled American Veterans  v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met); Acciola v. Peake, 22 Vet. App. 320 (2008) (holding that the task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them); Simmons v. Principi, 17 Vet. App. 104, 114 (2003) (holding that the proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision, is to dismiss that challenge without prejudice).

A claim requesting review for CUE may be filed at any time after the underlying decision is made. 38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of VA's General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  See 38 C.F.R. § 20.1400.

The Court has reaffirmed that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently-developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.

Thus, to summarize, the moving party must argue either that the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Moreover, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Finally, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14; Wilson v. West, 11 Vet. App. 383, 386 (1998).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

Turning now to the specific facts and procedural history of this particular claim, the Board first notes that the Veteran filed his CUE motion in November 2012.  It includes his name, VA file number, and the date of the Board decision to which the motion relates.  Therefore, the threshold filing requirements for a CUE motion have been satisfied.

The Veteran was denied service connection for depression in the October 2007 Board decision now at issue on the grounds that the competent medical evidence then of record did not demonstrate a current diagnosed disability of depression.  See October 2007 Board Decision at 3.  The decision acknowledged that VA treatment records available at the time included a diagnosis of depression as one of several Axis I diagnoses.  However, the decision also considered the results of an October 2005 VA examination finding that the bases of a diagnosis of depressive disorder were not present.  The Board found this VA examination report more probative than the available VA treatment records.  Id. at 11.

In his motion, the Veteran alleges that treatment records from December 2007 and January 2008 showed he did indeed have a then current diagnosis of major depressive disorder, and that if such records had been considered they would have changed the outcome of the decision to deny service connection for depression because they would have affirmed he had this alleged mental disorder.  In a July 2014 statement, he further maintained that such documents should reasonably be expected to be part of the record before the adjudicating body.  He concluded that, as a result of these failings, the correct facts, as they were known at the time, were not before the Board.

The Veteran's arguments do not establish CUE, however.  The VA treatment records he references were generated in December 2007 and January 2008 and, therefore, did not exist at the time of the Board's October 2007 denial of his claim for service connection for depression.  As explained, subsequently-developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  So contrary to the Veteran's assertions, it is not reasonable to expect these records to have been part of the file when they did not even exist at the time of the Board's decision.

Moreover, the Board acknowledged in its October 2007 decision that the Veteran's prior treatment records included findings suggestive of depression, including in the way of diagnoses, but ultimately found the October 2005 VA examination report had greater probative value in concluding that the requirements for a diagnosis of depression were not satisfied.  Even if they were considered as evidence, the additional records he identified in his CUE motion similarly would be weighed against the findings in the VA examination report.  That is, there still would be evidence both for and against concluding he had the required diagnosis of depression.  The December 2007 and January 2008 VA records therefore would not compel a particular result, as reasonable minds could still differ as to whether this depression diagnosis was established or at the time warranted.  And merely because he believes a clinician affirming this diagnosis should receive favor over one contrarily concluding this diagnosis was not warranted does not amount to CUE because this is merely tantamount to his disagreement with how the Board weighed or evaluated the evidence when deciding his claim in October 2007.


In his most recent March 2015 submission, the Veteran amended his motion to include additional allegations of CUE in the October 2007 Board decision, specifically with respect to the Board denying his request to reopen a previously-denied claim for service connection for residuals of a lumbar spine injury, remanding a claim for service connection for hearing loss, and granting a claim for § 1151 compensation for post-operative residuals of a left knee injury.  However, he has not specified what errors were committed with respect to these other claims, including in terms of misinterpretation of relevant facts or misapplication of applicable law.  As already explained, a CUE motion must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  The Veteran's March 2015 submission, which only includes a bare, unsubstantiated, assertion of CUE for these other claims, does not satisfy these pleading requirements.  In addition, because the Board remanded, rather than decided, the claim for service connection for bilateral hearing loss, the Board's October 2007 disposition of this claim is not a final and binding determination of its merits and, consequently, not subject to a CUE motion because this claim is still being further developed on remand.  Moreover, because the Board granted in full (rather than denied) the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability, there necessarily cannot be any CUE in that decision that would have resulted in any prejudice to the Veteran.

Accordingly, the Veteran has not identified a specific error of fact or law in the Board's October 2007 decision that would manifestly change the result or outcome of that prior decision as it pertains to the denial of service connection for his depression.  Therefore, the motion to revise or reverse that earlier decision on the grounds of CUE is denied.  See 38 C.F.R. § 20.1400.  Aside from that, because he has failed to allege any specific error of fact or law with regards to the other claims addressed in the Board's October 2007 decision, his CUE motion concerning these other claims is summarily dismissed - albeit without prejudice to him refiling his motion.


ORDER

The CUE motion for revision or reversal of the Board's October 2007 decision denying entitlement to service connection for depression is denied.

The CUE motion for revision or reversal of the Board's October 2007 decision denying the petition to reopen the previously-denied claim for service connection for residuals of a lumbar spine injury, remanding the claim for service connection for hearing loss, and granting the claim for § 1151 compensation for post-operative residuals of a left knee injury is summarily dismissed without prejudice to refiling.



                       ____________________________________________
KEITH W. ALLEN	
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



